Citation Nr: 0716261	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-41 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral metatarsal callosities.  

3.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 1983.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Newark, New Jersey.  

The record reflects that supplemental statements of the case 
(SSOCs) regarding service connection for bilateral hearing 
loss and a higher initial rating for bilateral metatarsal 
callosities were issued in May 2006 and June 2006, 
respectively.  Since that time, additional medical evidence 
has been associated with the claims file.  This evidence 
consists of a VA examination report dated in October 2006.  
38 C.F.R. § 20.1304(c) states that any "pertinent" evidence 
submitted by the veteran which is accepted by the Board must 
be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
veteran.  No such waiver was received in this instance.  
However, upon review of the evidence, the Board finds that it 
is not pertinent to the issues on appeal.  The examination 
deals solely with the veteran's knees.  Therefore, the 
provisions of 38 C.F.R. § 20.1304 are inapplicable and this 
issue need not be returned to the RO.

Clarification of issues on appeal

In the February 2004 rating decision, the RO granted service 
connection for bilateral metatarsal callosities, evaluated as 
10 percent disabling and for bronchial asthma, evaluated as 
30 percent disabling; both ratings were effective July 24, 
2002.  The RO also denied entitlement to service connection 
for mustard gas exposure, xerosis/pseudofolliculitis (claimed 
as skin condition), tinnitus, and bilateral hearing loss.  

In April 2004, the veteran filed a notice of disagreement 
(NOD) as to the rating assigned for bilateral metatarsal 
callosities as well as the denial of service connection for 
mustard gas exposure and a skin condition.  A NOD regarding 
the denial of service connection for tinnitus and bilateral 
hearing loss was received in June 2004.  In November 2004, 
the RO issued a statement of the case (SOC) regarding the 
issues of service connection for mustard gas exposure, skin 
condition and bilateral hearing loss.  By way of a December 
2004 statement from the veteran's representative in lieu of 
VA Form 9, the veteran perfected an appeal regarding the 
issues of service connection for a skin condition and hearing 
loss.  

In a December 2004 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating from 
July 24, 2002.  The veteran filed a NOD with the assigned 
rating in January 2005, but subsequently withdrew his appeal.  
See VA Form 9, dated in March 2006.  

In April 2005, the RO increased the disability rating for 
bilateral metatarsal callosities to 20 percent effective 
December 22, 2004.  In November 2005, the effective date was 
changed to July 24, 2002.  In February 2006, the RO issued 
the veteran a SOC regarding the issue of a higher rating for 
bilateral metatarsal callosities.  The veteran perfected his 
appeal by submission of a VA Form 9 in March 2006.  

In May 2006, the RO granted service connection for a skin 
condition, evaluated as 10 percent disabling from July 24, 
2002.  Although the veteran had previously perfected an 
appeal regarding the issue of entitlement to service 
connection for a skin condition, the RO's May 2006 action 
renders the appeal of this issue as moot.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Given the above procedural history, the Board finds that the 
only issues currently on appeal are entitlement to service 
connection for bilateral hearing loss and entitlement to an 
initial rating in excess of 20 percent for bilateral 
metatarsal callosities.  

The issue of entitlement to an increased rating for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show current 
bilateral hearing loss for VA purposes.

2.  The veteran's bilateral metatarsal callosities are 
productive of no more than moderately severe foot disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).

2.  The schedular criteria for an initial rating in excess of 
20 percent for bilateral metatarsal callosities have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the service connection claim on appeal, the veteran 
was provided notice of the VCAA in December 2003, prior to 
the initial adjudication of his claim in the February 2004 
rating decision at issue.  

The record reflects that the veteran was issued a VCAA letter 
regarding the issue of entitlement to an increased rating for 
bilateral metatarsal callosities in January 2005.  The RO 
readjudicated the claim and sent him a SSOC in June 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  In August 2006, 
the veteran stated that he had no further evidence to submit.  
His representative submitted written argument on his behalf 
in April 2007.  Therefore, there is no prejudice to the 
veteran because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the December 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  (Emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.  The January 2005 VCAA letter likewise 
satisfied the fourth "element" in that it advised the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in December 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  In fact, in statements 
dated in May 2006 and August 2006, the veteran indicated that 
he had no further evidence to submit.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for bilateral hearing loss.  

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for certain diseases, including sensorineural hearing 
loss, if the disability becomes manifest to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

With respect to Hickson element (1), there is no evidence of 
bilateral hearing loss shown currently - that is, according 
to VA standards (i.e., § 3.385) to be considered an actual 
disability for VA compensation purposes.  On VA audiological 
evaluation in December 2003, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
10
20
20
20
25

Speech recognition was 94 in each ear.  The examiner 
concluded that the veteran had normal hearing in each ear.  

The Board acknowledges that a VA examination in November 2004 
indicated that the veteran had mild bilateral sensorineural 
hearing loss and diagnosed bilateral sensorineural hearing 
loss; however, the examination did not show actual puretone 
thresholds at any of the relevant frequencies (500, 1000, 
2000, 3000, and 4000 Hertz).  Therefore, despite the 
examiner's conclusions, the Board is unable to confirm that 
the veteran exhibited hearing loss for VA purposes.  The 
Board notes that when the veteran was seen by VA three months 
later, in February 2005, the VA examiner stated that there 
was poor agreement between the veteran's pure tone average 
and speech recognition, and noted that he had excellent 
speech recognition scores of 96 percent in each ear.  The 
examiner recommended that the veteran undergo audiological 
reevaluation to reassess pure tone hearing sensitivity in 
each ear.  A March 2005 VA audiological evaluation indicated 
that the veteran's hearing sensitivity had returned to within 
normal limits in both ears and that speech recognition was 
100 percent bilaterally.  

VA audiological examination in March 2006 revealed pure tone 
threshold levels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
15
15
LEFT
15
25
15
15
25

Speech recognition was 100 percent in the right ear and 94 
percent in the left ear.  The diagnosis was normal hearing in 
both ears.  

In the absence of confirmed diagnosis of bilateral hearing 
for VA purposes, meaning medical evidence showing the veteran 
has the condition alleged, service connection is not 
warranted.  The case law is well settled on this point. In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.  The benefits sought on 
appeal are accordingly denied since there is no reasonable 
doubt to resolve in the veteran's favor concerning this.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an initial rating in excess of 20 percent for 
bilateral metatarsal callosities.  

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor. 38 C.F.R. § 4.3 (2006).



Specific rating criteria

The veteran's bilateral metatarsal callosities is evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5284 
(other foot injuries).  

Under DC 5284, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284.  

Analysis

As noted in the Introduction, the veteran was granted service 
connection for bilateral metatarsal callosities in a February 
2004 rating decision.  A 10 percent rating was assigned 
effective July 22, 2002, based, in part, on a report of VA 
examination in December 2003 which noted a mild circular 
callus at the fifth metatarsal area on the right foot with 
diffuse dryness and scaliness of the skin from the lateral 
aspect of the foot, plantarly and encompassing the heels as 
well.  

On VA examination in February 2005, the veteran reported that 
the calluses on his feet were very painful.  He indicated 
that the calluses had been in the same location of the outer 
sides of both heals with the right foot being more painful 
than the left.  He had pain on walking any long distance and 
immediately on standing.  He self treated with Epson salt 
which helped some.  He also took 600 mg of Ibuprofen for pain 
and used shoe inserts.  He buys larger shoes due to pain and 
pressure.  Although he walked with a limp, he denied use of 
any assistance device such as a cane, crutches or braces.  He 
denied any surgery in the past on the calluses except for 
debridement of the calluses.  

Physical examination revealed a hallux rigidus deformity, 
left foot greater than the right.  There was calluses noted 
on the right foot with one on the lateral heal the most 
painful.  There were calluses on the sub metatarsal of the 
4th and 5th toes and at the base of the 5th toe.  He had 
pinched calluses on the great toe of the right foot.  On the 
left foot, there was a callus on the lateral aspect of the 
left heal.  There was also a sub metatarsal 5th mild 
hyperkeratosis and a pinched callus on the left foot.  The 
diagnosis was multiple calluses on both feet times 9.  

In April 2005, the disability rating for bilateral metatarsal 
callosities was increased to 20 percent; in November 2005, an 
effective date of July 24, 2002, was assigned for the 20 
percent rating.  

The Board notes that subsequent VA medical records do not 
show that the veteran's bilateral metatarsal callosities 
result in severe foot disability.  On the contrary, the 
records reflect that the veteran has received extensive 
treatment for hallux rigidus, a condition for which service 
connection is not in effect.  In September 2005, he underwent 
left 1st metatarsal-phalangeal joint fusion for left hallux 
rigidus.  

While the Board acknowledges that the service-connected 
bilateral metatarsal callosities cause the veteran pain when 
ambulating, there is no evidence suggestive of severe foot 
disability, the criteria for a 30 percent rating.  The 
veteran has admitted that he uses no assistive devices to 
walk and that the pain associated with his calluses is 
alleviated by shoe inserts.  The Board reemphasizes that the 
veteran has been diagnosed with other medical disorders of 
the feet, such as ingrown toenails and hallux rigidus, for 
which service connection has not been granted.  The VA 
medical records show treatment for these conditions and not 
calluses.  In fact, the veteran has not presented with 
complaints attributable to calluses since the 2005 VA 
examination.  Therefore, the preponderance of the evidence is 
against assignment of a higher initial rating for the 
service-connected bilateral metatarsal callosities.  

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
metatarsal callosities results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of his service-connected 
disability is in order because it presents an exceptional or 
unusual disability picture, he may raise this matter with the 
RO.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an initial rating in excess of 20 percent for 
bilateral metatarsal callosities is denied.  


REMAND

Entitlement to an increased disability rating for bronchial 
asthma, currently evaluated as 60 percent disabling. 

Reason for remand

SOC

As mentioned in the Introduction, the February 2004 rating 
decision granted service connection for bronchial asthma and 
assigned a 30 percent rating.  In December 2004, the veteran 
sought an increased rating.  This claim was denied in April 
2005.  Later that month, the veteran filed another claim 
seeking an increased rating.  In March 2006, the veteran 
filed VA Form 9, wherein he stated that he wished to appeal 
the April 2005 rating decision which confirmed and continued 
the 30 percent evaluation for bronchial asthma.  In a May 
2006 rating decision, the RO increased the disability rating 
for bronchial asthma to 60 percent.  

In his April 2007 Brief, the veteran's representative 
maintained that although the disability rating for bronchial 
asthma had since been increased, the March 2006 VA Form 9 
should be construed as a NOD with the April 2005 rating 
decision.  See 38 C.F.R. § 20.201 (2006).  The Board agrees.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a SOC concerning the issue of 
an increased rating for bronchial asthma, currently evaluated 
as 60 percent disabling or given the veteran an opportunity 
to perfect an appeal to the Board on this additional issue by 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200 (2006).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances - as here, where an NOD has been filed, 
but an SOC has not been issued, the Board must remand (as 
opposed to refer) the claim to the RO for issuance of an SOC.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Send the veteran an SOC concerning his 
additional claim for an increased 
rating for bronchial asthma.  Also 
notify him of the time limit for 
perfecting an appeal to the Board 
concerning this additional claim by 
filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent 
statement).  If, and only if, he 
perfects an appeal to the Board 
concerning this additional claim should 
it be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


